 

Exhibit 10.1

 

EXCHANGE AGREEMENT

 

by and between

 

ONCOBIOLOGICS, Inc.

 

and

 

GMS TENSHI HOLDINGS PTE. LIMITED

 

Dated July 18, 2018

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article I   DEFINITIONS       Section 1.01 Certain Defined Terms
1 Section 1.02 Other Defined Terms 8       Article II   exchange OF series a
preferred for series a-1 preferred       Section 2.01 Exchange of Preferred
Stock 8 Section 2.02 Closing 9 Section 2.03 Closing Deliverables 9       Article
III   REPRESENTATIONS AND WARRANTIES OF INVESTOR       Section 3.01
Organization; Authority 9 Section 3.02 Validity; Enforcement 9 Section 3.03
Title 10 Section 3.04 Orders or Actions 10 Section 3.05 No Conflicts 10 Section
3.06 Investor Status 10 Section 3.07 Understandings or Arrangements 10 Section
3.08 Transfer or Resale 10 Section 3.09 Legends 11 Section 3.10 No General
Solicitation 11 Section 3.11 Foreign Purchasers 11       Article IV  
REPRESENTATIONS AND WARRANTIES OF THE COMPANY       Section 4.01 Organization
and Qualification; Subsidiaries 12 Section 4.02 Authorization; Enforcement;
Validity 12 Section 4.03 Capitalization 13 Section 4.04 Issuance of Securities
14 Section 4.05 No Conflicts 14 Section 4.06 Consents 14 Section 4.07
Acknowledgment Regarding Investor’s Exchange of Securities 15 Section 4.08 SEC
Documents; Financial Statements 15

 



i 

 

 

Section 4.09 Absence of Certain Changes 16 Section 4.10 No Undisclosed Events,
Liabilities, Developments or Circumstances 16 Section 4.11 Certificate of
Incorporation and Bylaws 17 Section 4.12 Permits; Compliance 17 Section 4.13
Anti-Corruption; Anti-Money Laundering; Sanctions 17 Section 4.14 Sarbanes-Oxley
Act 18 Section 4.15 Transactions With Affiliates 18 Section 4.16 Absence of
Litigation 19 Section 4.17 Insurance 19 Section 4.18 Employee Benefit Matters 19
Section 4.19 Labor and Employment Matters 20 Section 4.20 Real Property; Title
21 Section 4.21 Intellectual Property 21 Section 4.22 Environmental Laws 23
Section 4.23 Material Contracts 24 Section 4.24 Subsidiary Rights 24 Section
4.25 Tax Status 24 Section 4.26 Internal Accounting and Disclosure Controls 24
Section 4.27 Off Balance Sheet Arrangements 25 Section 4.28 Special Committee
Approvals 25 Section 4.29 Investment Company Status 25 Section 4.30 Manipulation
of Price 25 Section 4.31 U.S. Real Property Holding Corporation 25 Section 4.32
Transfer Taxes 25 Section 4.33 Shell Company Status 26 Section 4.34 Disclosure
26       Article V   COVENANTS       Section 5.01 Conduct of Business 26 Section
5.02 Blue Sky 26 Section 5.03 Fees 26 Section 5.04 Pledge of Securities 27
Section 5.05 Disclosure of Transactions and Other Material Information 27
Section 5.06 Reservation of Shares 27 Section 5.07 Listing of Conversion Shares;
Nasdaq Notices 28       Article VI   CONDITIONS TO THE OBLIGATIONS OF THE
COMPANY       Section 6.01 Conditions to the Obligations of the Company at the
Closing 28

 



ii 

 

 

Article VII   CONDITIONS TO THE OBLIGATIONS OF INVESTOR       Section 7.01
Conditions to the Obligations of Investor at the Closing 28       Article VIII  
TERMINATION       Section 8.01 Termination 29 Section 8.02 Effect of
Termination; Certain Fees and Expenses 30       Article IX   MISCELLANEOUS      
Section 9.01 Governing Law; Jurisdiction; Waiver of Jury Trial 31 Section 9.02
Counterparts 31 Section 9.03 Interpretation; Headings 31 Section 9.04
Severability 32 Section 9.05 Entire Agreement; Amendments 32 Section 9.06
Notices 32 Section 9.07 Assignment; No Third Party Beneficiaries 33 Section 9.08
Waiver 34 Section 9.09 Survival 34 Section 9.10 Specific Performance 34

 

EXHIBITS

 

Exhibit A ‒ Certificate of Designation

 

iii 

 

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this “Agreement”), dated as of July 18, 2018, is
entered into by and between Oncobiologics, Inc., a Delaware corporation (the
“Company”), and GMS Tenshi Holdings Pte. Limited, a Singapore private limited
company (“Investor”).

 

WHEREAS, Investor recently converted 208,836 shares of the Company’s Series A
Convertible Preferred Stock, $0.01 par value per share (the “Series A
Preferred”), for 31,572,617 shares of the Company’s Common Stock, $0.01 par
value per share (the “Common Stock”), in order to help the Company achieve
compliance with the minimum market value of listed securities requirement of the
Nasdaq Capital Market;

 

WHEREAS, in connection with, and in recognition thereof, and in consideration
therefore, the Company agreed in principal with Investor to exchange Investor’s
remaining 52,209 shares of Series A Preferred for a newly created series of
preferred stock of the Company along with 6,526 shares of Series A Preferred
representing the accrued but unissued dividends of Series A Preferred payable on
the Series A Preferred in accordance therewith;

 

WHEREAS, Investor desires to exchange the 52,209 shares and 6,526 dividend
shares of Series A Preferred held by it (the “Exchanged Securities”), for 58,735
shares (such shares, the “New Preferred”) of the Company’s Series A-1
Convertible Preferred Stock, par value $0.01 per share (the “Series A-1
Preferred”), having the designations, preferences, conversion or other rights,
voting powers and other terms and conditions specified in the Certificate of
Designation attached hereto as Exhibit A (the “Certificate of Designation”),
which New Preferred will be convertible into shares of Common Stock, and the
Company desires to issue the New Preferred in exchange for the Exchanged
Securities; and

 

WHEREAS, the shares of Common Stock issuable upon exercise of the New Preferred
are collectively referred to herein as the “Conversion Shares” and the New
Preferred and the Conversion Shares are collectively referred to herein as the
“Securities”;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Investor hereby
agree as follows:

 

Article I

 

DEFINITIONS

 

Section 1.01   Certain Defined Terms. For purposes of this Agreement, the
following terms shall have the following meanings:

 

“2011 Stock Incentive Plan” means the Oncobiologics, Inc. Stock Incentive Plan
established by the Company, effective as of October 13, 2011.

 

 1

 

 

 

“2014 Common Stock Warrants” means the warrants issued by the Company pursuant
to that certain Investor Rights Agreement, dated as of March 10, 2014, among the
Company and the other parties thereto.

 

“2015 Equity Incentive Plan” means the Oncobiologics, Inc. 2015 Equity Incentive
Plan, as adopted by the Company Board on December 4, 2015.

 

“2016 Common Stock Warrants” means the warrants issued by the Company pursuant
to that certain Note and Warrant Purchase Agreement, dated as of December 22,
2016, as amended, among the Company and the other parties thereto.

 

“2016 Employee Stock Purchase Plan” means the Oncobiologics, Inc. 2016 Employee
Stock Purchase Plan, as adopted by the Company Board on January 28, 2016.

 

“2017 Common Stock Warrants” means the warrants issued by the Company pursuant
to the 2017 Purchase Agreement at an exercise price of $0.90 per share, subject
to adjustment as described therein.

 

“2017 Purchase Agreement” means that certain purchase agreement, dated as of
September 7, 2017, by and between the Company and Investor.

 

“2018 Common Stock Warrants” means the warrants issued by the Company pursuant
to the 2018 Purchase Agreement at an exercise price of $0.975 per share, subject
to adjustment as described therein.

 

“2018 Purchase Agreement” means that certain purchase agreement, dated as of May
11, 2018, by and between the Company and Investor.

 

“Action” means any litigation, suit, claim, action, proceeding, arbitration,
mediation, hearing, inquiry or investigation (in each case, whether civil,
criminal or investigative).

 

“Affiliate” of a specified Person means a Person who, directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, such specified Person.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York, or Singapore, Republic of Singapore are
authorized or required by Law to remain closed.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Intellectual Property” means the Owned Intellectual Property and the
Licensed Intellectual Property.

 

“Company IP Agreements” means all Contracts to which any of the Company or any
of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound, concerning Intellectual Property or IT Assets, including
(a) Contracts pursuant to which the Company or any of its Subsidiaries grants a
license, covenant not to sue or other right with respect to any Intellectual
Property, and (b) Contracts pursuant to which the Company or any of its
Subsidiaries receives a license, covenant not to sue or other right under any
Intellectual Property.

 

 2

 

 

 

“Company IT Assets” means all IT Assets owned by the Company or any of its
Subsidiaries, or licensed or leased by the Company or any of its Subsidiaries
pursuant to any written agreement.

 

“Company Permits” means franchises, grants, authorizations, licenses, permits,
easements, variances, exceptions, consents, concessions, registrations,
clearances, exemptions, certificates, approvals and orders of any Governmental
Entity necessary for each of the Company and its Subsidiaries to own, lease and
operate their respective properties and assets or to carry on their respective
businesses as they are now being conducted.

 

“Company Plan” means any employee compensation and benefit plan, program or
arrangement sponsored, maintained or contributed to by the Company or any ERISA
Affiliate or with respect to which the Company or any ERISA Affiliate has or may
have any actual or contingent liability or obligation (including any such
obligations under any terminated plan or arrangement), including “employee
benefit plans,” as defined in Section 3(3) of ERISA, Multiemployer Plans,
deferred compensation plans, stock option or other equity compensation plans,
stock purchase plans, phantom stock plans, bonus plans, fringe benefit plans,
life, health, dental, vision, hospitalization, disability and other insurance
plans, employee assistance programs, severance or termination pay plans and
policies, and sick pay and vacation plans or arrangements, whether or not
described in Section 3(3) of ERISA, and any other material employee benefit plan
or agreement sponsored and maintained by Company or any ERISA Affiliate for the
benefit of any current or former Service Provider of the Company or any ERISA
Affiliate.

 

“Contract” means any oral or written binding contract, subcontract, agreement,
note, bond, mortgage, indenture, lease, sublease, license, sublicense, permit,
franchise or other instrument, obligation, commitment or arrangement or
understanding of any kind or character.

 

“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, as trustee or
executor, by Contract or credit arrangement or otherwise.

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended.

 

“Encumbrances” means mortgages, pledges, liens, security interests, conditional
and installment sale agreements, encumbrances, charges or other claims of third
parties or restrictions of any kind, including any easement, reversion interest,
right of way or other encumbrance to title, limitations on voting rights, or any
option, right of first refusal or right of first offer.

 

“Environmental Law” means any Law relating to (a) releases or threatened
releases of Hazardous Substances or materials containing Hazardous Substances,
(b) the manufacture, handling, transport, use, treatment, storage or disposal of
Hazardous Substances or materials containing Hazardous Substances, (c) exposure
to Hazardous Substances, (d) climate change or global warming, or (e) pollution
or protection of the environment, health, safety or natural resources, including
natural resource damages.

 

 3

 

 

 

“Environmental Permits” means all permits, licenses and other authorizations
required under any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
through the date hereof.

 

“ERISA Affiliate” means any trade or business, whether or not incorporated,
that, together with the Company, would be deemed a “single employer” within the
meaning of Section 4001(b)(i) of ERISA.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Entity” means any federal, national, foreign, supranational,
state, provincial, county, local or other government, governmental, regulatory
or administrative authority, agency, instrumentality or commission or any court,
tribunal, or judicial or arbitral body of competent jurisdiction.

 

“Hazardous Substances” means (a) those substances, materials or wastes defined
in or regulated under the following United States federal statutes and their
state counterparts, as each may be amended from time to time, and all
regulations thereunder: the Hazardous Materials Transportation Act, the Resource
Conservation and Recovery Act, the Comprehensive Environmental Response,
Compensation and Liability Act, the Clean Water Act, the Safe Drinking Water
Act, the Atomic Energy Act, the Federal Insecticide, Fungicide, and Rodenticide
Act and the Clean Air Act, (b) petroleum and petroleum products, including crude
oil and any fractions thereof, (c) natural gas, synthetic gas, and any mixtures
thereof, (d) polychlorinated biphenyls, asbestos, toxic mold and radon, (e) any
contaminant or pollutant, and (f) any other substance, material or waste
regulated by any Governmental Entity or that gives rise to liability,
obligations or costs because or on account of its potential or actual threat to
the environment, human health, flora, fauna or natural resources, or because or
on account of it being explosive, corrosive, flammable or radioactive.

 

“Indebtedness” means, with respect to any Person, without duplication: (a) all
indebtedness of such Person, whether or not contingent, for borrowed money,
including all obligations of such Person evidenced by notes, bonds, debentures
or other similar instruments, (b) all obligations of such Person for the
deferred purchase of property or services, (c) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even if the rights and remedies of
the seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (d) all obligations of such Person as
lessee under Leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (e) all obligations, contingent or otherwise, of
such Person under acceptance, letter of credit or similar facilities, (f) all
liabilities or obligations with respect to interest rate swaps, caps, collars
and similar hedging obligations, (g) all Indebtedness of others referred to in
clauses (a) through (f) above guaranteed (or in effect guaranteed) directly or
indirectly in any manner by such Person, and (h) all Indebtedness of others
referred to in clauses (a) through (g) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Encumbrance on property (including accounts and Contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Indebtedness.

 

 4

 

 

 

“Intellectual Property” means, collectively and worldwide, any and all (a) moral
rights and copyrights (whether registered or unregistered) in any works of
authorship, and all applications, registrations, and renewals in connection
therewith, (b) inventions and discoveries (whether or not patentable and whether
or not reduced to practice), all improvements thereto, and all patents, patent
applications, statutory invention registrations and patent disclosures, together
with all reissuances, continuations, continuations-in-part, revisions,
extensions, and reexaminations thereof, (c) trade names, trademarks, service
marks, brand names, corporate names, domain names URLs, trade dress, and other
identifiers of source or goodwill, including all goodwill associated therewith,
and all applications, registrations, and renewals in connection therewith, (d)
trade secrets and confidential and proprietary information, including
confidential ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer, sales prospect, distributor and supplier
lists, pricing and cost information, and marketing plans and proposals), (e)
computer programs, applications, systems and code, including software
implementations of algorithms, models and methodologies, program interfaces, and
source code and object code, development and design tools, library functions and
compilers, (f) databases and data collections and all rights therein, (g) any
similar, corresponding or equivalent rights to any of the foregoing, (h)
documents or other tangible media containing any of the foregoing, and (i)
rights to prosecute and perfect the foregoing through administrative
prosecution, registration, recordation, or other proceeding, and all causes of
action and rights to sue or seek other remedies arising from or relating to the
foregoing, including for any past or ongoing infringement, misuse or
misappropriation.

 

“IT Assets” means computers, software, systems, hardware, networks, firmware,
middleware, servers, workstations, routers, hubs, switches, data communications
lines, and all other information technology equipment and elements, and all
associated documentation associated with any of the foregoing.

 

“knowledge of the Company” or “the Company’s knowledge” means the knowledge,
after reasonable inquiry, of Pankaj Mohan, Lawrence Kenyon, Stephen McAndrew and
Kenneth Bahrt.

 

“Law” means any U.S. or non-U.S. federal, state, local, national, supranational,
foreign or administrative law (including common law), statute, ordinance,
regulation, requirement, regulatory interpretation, rule, code or Order.

 

“Leased Real Property” means the real property leased, subleased, licensed or
otherwise occupied by the Company or any of its Subsidiaries as tenant,
sublessee, licensee or occupier, together with, to the extent leased by the
Company or any of its Subsidiaries, all buildings and other structures,
facilities or improvements currently or hereafter located thereon, all fixtures,
systems and equipment affixed thereto and all easements, licenses, rights,
hereditaments and appurtenances relating to the foregoing.

 

 5

 

 

 

“Lease” means any and all leases, subleases, licenses or other occupancy
agreements, sale/leaseback arrangements or similar arrangements.

 

“Licensed Intellectual Property” means all Intellectual Property that the
Company or any of its Subsidiaries is granted a license to use or is otherwise
permitted to use by any Person pursuant to the Company IP Agreements.

 

“Material Adverse Effect” means any event, circumstance, change, condition,
occurrence or effect that, individually or in the aggregate with any other
event, circumstance, change, condition, occurrence or effect, (a) has had, or
would reasonably be expected to have, a material adverse effect on the business,
properties, operations, assets, liabilities (including contingent liabilities),
prospects, results of operations or condition (financial or otherwise) of the
Company or any of its Subsidiaries, or (b) has a material adverse effect on, or
prevents or materially delays, the ability of the Company to consummate the
transactions contemplated hereby or in any of the other Transaction Documents.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) and 4001(a)(3) of ERISA, to which the Company or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.

 

“Order” means any order (temporary or otherwise), judgment, injunction, award,
decision, determination, stipulation, ruling, subpoena, writ, decree or verdict
entered by or with any Governmental Entity.

 

“Owned Intellectual Property” means all Intellectual Property owned or
purportedly owned by the Company or any of its Subsidiaries.

 

“Performance Based Stock Units” means Participant Performance Stock Units
granted pursuant to Article IX of the 2011 Stock Incentive Plan.

 

“Permitted Encumbrances” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
and as to which none of the Company or any of its Subsidiaries is otherwise
subject to civil or criminal liability due to its existence: (a) liens for Taxes
not yet due and payable or the validity or amount of which is being contested in
good faith by appropriate proceedings, (b) materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s liens and other similar liens arising in the ordinary
course of business securing obligations (i) as to which there is no default on
the part of the Company or any of its Subsidiaries or the validity or amount of
which is being contested in good faith by appropriate proceedings directly
conducted by the Company and for which adequate reserves are maintained on the
books of the Company, (ii) which are not overdue for a period of more than 30
days, and (iii) which do not, individually or in the aggregate, materially
adversely affect the value or the use or occupancy of such property for its
current and anticipated purposes, (c) pledges or deposits to secure obligations
under workers’ compensation laws or similar legislation or to secure public or
statutory obligations, and (d) minor survey exceptions, customary utility
easements and other minor customary encumbrances on title to real property that
(i) were not incurred in connection with any Indebtedness, (ii) do not render
title to the property encumbered thereby unmarketable and (iii) do not,
individually or in the aggregate, materially adversely affect the value of or
the use or occupancy of such property for its current and anticipated purposes.

 

 6

 

 

 

“Person” means an individual, company, corporation, partnership, limited
partnership, limited liability company, syndicate, person (including a “person”
as defined in Section 13(d)(3) of the Exchange Act), trust, association or
entity or government, political subdivision, agency or instrumentality of a
government.

 

“Restricted Stock Unit” means an RSU (within the meaning of the 2015 Equity
Incentive Plan) granted pursuant to Section 6 of the 2015 Equity Incentive Plan.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Series A Warrants” means the Series A warrants to purchase shares of Common
Stock at a purchase price of $6.60 per share, subject to adjustment as described
therein.

 

“Series B Warrants” means the Series B warrants to purchase shares of Common
Stock at a purchase price of $8.50 per share, subject to adjustment as described
therein.

 

“Service Provider” means each of the officers, employees, directors and
independent contractors of the Company and each of its Subsidiaries.

 

“Special Committee” means that certain committee of the Company Board comprised
solely of independent directors and no related person of Investor as such term
is defined under Item 404 of Regulation S-K under the Securities Act.

 

“Subsidiary” of any specified Person means an Affiliate controlled by such
Person, directly or indirectly, through one or more intermediaries.

 

“Taxes” means (a) any and all taxes, fees, levies, duties, tariffs, imposts and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Entity, including taxes or other charges on or with respect to
income, franchise, windfall or other profits, gross receipts, property, sales,
use, capital stock, payroll, employment, social security, workers’ compensation,
unemployment compensation or net worth, (b) taxes or other charges in the nature
of excise, withholding, ad valorem, stamp, transfer, value-added or gains taxes,
(c) license, registration and documentation fees, and (d) customs duties,
tariffs and similar charges.

 

“Transaction Documents” means collectively, this Agreement, the Certificate of
Designation and each of the other agreements and instruments entered into or
delivered by any of the parties hereto in connection with the transactions
contemplated hereby and thereby, as may be amended from time to time.

 

 7

 

 

  

Section 1.02   Other Defined Terms. The following terms have the meanings set
forth in the Sections set forth below:

 

Defined Term   Location of Definition       8-K Filing   § 5.05 Agreement  
Preamble Anti-Money Laundering and Anti-Terrorism Financing Laws   § 4.13(c)
Anti-Corruption Laws   § 4.13(e) Bankruptcy Exceptions   § 3.02 Bylaws   § 4.11
Certificate of Designation   Recitals Certificate of Incorporation   § 4.11
Closing   § 2.02 Closing Date   § 2.02 Common Stock   Recitals Company  
Preamble Company Affiliate   § 4.13(a) Company Board   § 4.02 Conversion Shares
  Recitals Exchanged Securities   Recitals Exchange Transaction   § 2.01
Financial Statements   § 4.08 Initial Announcement   § 5.05 Investor   Preamble
Investor Expenses   § 5.03 IRS   § 4.18(a) Material Contract   § 4.23 Nasdaq  
§ 4.05 Nasdaq Notices   § 4.06 New Preferred   Recitals Other Securities  
§ 4.03 Personal Information   § 4.21(h) Preferred Stock   § 4.03 Registered
Intellectual Property   § 4.21 Sanctions   § 4.13(a) SEC   § 4.08 SEC Documents
  § 4.08 Securities   Recitals Series A Preferred   Recitals Series A-1
Preferred   Recitals

 





Article II

 

exchange OF series a preferred for series a-1 preferred

 

Section 2.01         Exchange of Preferred Stock. Subject to the terms and
conditions of this Agreement and subject to the satisfaction (or, to the extent
permitted by applicable Law, written waiver by the party entitled to the benefit
thereof) of the applicable conditions set forth in Articles VI and VII of this
Agreement, at the Closing, Investor shall hereby surrender, transfer and assign
the Exchanged Securities to the Company in exchange for the Company’s issuance
to Investor of the New Preferred (the exchange of the Exchanged Securities for
the New Preferred being hereinafter referred to as the “Exchange Transaction”).

 

 8

 

 

 

Section 2.02         Closing. Subject to the terms and conditions of this
Agreement, the closing of the Exchange Transaction (the “Closing”) shall occur
upon the execution and delivery of this Agreement and the full satisfaction or,
to the extent permitted by applicable Law, waiver in writing by the party
entitled to the benefit thereof, of all of the conditions to the Closing set
forth in Section 6.01 and Section 7.01 of this Agreement (other than those
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or written waiver of those conditions at such time) at the
offices of Shearman & Sterling LLP, 599 Lexington Avenue, New York, New York
10022, or at such other place as shall be agreed between the Company and
Investor (the date on which the Closing occurs, the “Closing Date”).

 

Section 2.03         Closing Deliverables. (a) At the Closing, upon the terms
and subject to the conditions of this Agreement:

 

(i)        Investor shall (A) deliver the Exchange Securities and (B) deliver to
the Company duly executed counterparts of each Transaction Document to which
Investor is a party that is to be executed on the Closing Date; and

 

(ii)       the Company shall deliver to Investor (A) evidence of entry into the
stock records of the Company the New Preferred issued to the Investor and
retirement of the Exchanged Securities and (B) duly executed counterparts of
each other Transaction Document to which the Company is a party that is to be
executed on the Closing Date.

 

Article III

 

REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

Investor hereby represents and warrants to the Company (both as of the date of
this Agreement and, unless such representation or warranty is specifically made
as of a date prior to the Closing Date, the Closing Date) as follows:

 

Section 3.01         Organization; Authority. Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Investor has the requisite power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

 

Section 3.02         Validity; Enforcement. This Agreement has been duly and
validly authorized, executed and delivered on behalf of Investor and constitutes
the legal, valid and binding obligation of Investor enforceable against Investor
in accordance with its terms, except as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally
(“Bankruptcy Exceptions”).

 

 9

 

 

 

Section 3.03         Title. Investor is the sole legal and beneficial owner of
the Exchanged Securities. Investor has good and valid title to the Exchanged
Securities free of any Encumbrances other than those under applicable U.S.
federal securities laws and that certain Investor Rights Agreement between the
Company and Investor dated September 11, 2017, as amended.

 

Section 3.04         Orders or Actions. Investor is not subject to any Order and
is not bound by any contract or other instrument that may have a material
adverse effect on Investor’s ability to comply with this Agreement and to
deliver the Exchanged Securities free of any Encumbrances other than those under
applicable U.S. federal securities laws and that certain Investor Rights
Agreement between the Company and Investor dated September 11, 2017, as amended,
and there is no Action pending, and no party has threatened in writing to
commence any Action, that may have such effect. No event has occurred, and no
claim, dispute or other condition or circumstance exists, that might directly or
indirectly give rise to or serve as a basis for the commencement of any such
Action against Investor or the Exchanged Securities held by Investor.

 

Section 3.05         No Conflicts. The execution, delivery and performance by
Investor of this Agreement and the other Transaction Documents to which it is a
party and the consummation by Investor of the transactions contemplated hereby
and thereby will not (a) result in a violation of the organizational documents
of Investor, (b) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, result in the
creation of any Encumbrance upon any of the properties or assets of Investor
pursuant to, or give to others any rights of termination, amendment,
acceleration or cancellation of, any Contract or other instrument or obligation
to which Investor is a party, or (c) result in a violation of any Law or Order
applicable to Investor, except, in the case of clauses (b) and (c) above, for
such conflicts, defaults, rights, violations or other occurrences which would
not, individually or in the aggregate, have a material adverse effect on the
ability of Investor to perform its obligations hereunder.

 

Section 3.06         Investor Status. At the time Investor was offered the
Securities, it was, and as of the date hereof, it is, an “accredited investor”
as defined in Rule 501 under the Securities Act.

 

Section 3.07         Understandings or Arrangements. Investor is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute such
Securities; provided, that nothing contained herein shall be deemed to prevent
Investor from reselling the Securities in accordance with applicable securities
laws.

 

Section 3.08         Transfer or Resale. Investor understands that (a) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless subsequently registered thereunder or pursuant to an
exemption therefrom, and (b) any sale of the Securities made in reliance on Rule
144 of the Securities Act may be made only in accordance with the terms of Rule
144.

 

 10

 

 

 

Section 3.09         Legends. Investor understands that the certificates or
other instruments representing the Securities shall bear any legend as required
by the “blue sky” laws of any state and a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
such stock certificates or general statements):

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH IN THE INVESTOR RIGHTS AGREEMENT, DATED SEPTEMBER 11, 2017,
BY AND BETWEEN ONCOBIOLOGICS, INC., AND GMS TENSHI HOLDINGS PTE. LIMITED, AS IT
MAY BE AMENDED FROM TIME TO TIME, COPIES OF WHICH ARE ON FILE WITH AND AVAILABLE
FROM THE SECRETARY OF ONCOBIOLOGICS, INC., WITHOUT COST.

 

Section 3.10         No General Solicitation. Investor acknowledges that the
Securities were not offered to Investor by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (a) any advertisement, article,
notice or other communication published in any newspaper, magazine, website, or
similar media, or broadcast over television or radio, or (b) any seminar or
meeting to which Investor was invited by any of the foregoing means of
communications.

 

Section 3.11         Foreign Purchasers. Investor hereby acknowledges it is not
a United States person (as defined by Section 7701(a)(30) of the Internal
Revenue Code of 1986, as amended), and hereby represents that it has satisfied
itself as to its compliance, in all material respects, with the laws of its
jurisdiction of organization that are applicable to Investor in connection with
the Exchange Transaction contemplated by this Agreement.

 

Article IV

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby represents and warrants to Investor (both as of the date of
this Agreement and, unless such representation or warranty is specifically made
as of a date prior to the Closing Date, the Closing Date) as follows:

 

 

 11

 

 



 

Section 4.01         Organization and Qualification; Subsidiaries. The Company
and each of its Subsidiaries is an entity duly organized, validly existing and
in good standing under the Laws of the jurisdiction of its organization and has
the requisite corporate or similar power and authority and all necessary
governmental approvals to own, lease and operate its properties and assets and
to carry on its business as it is now being conducted. The Company and each of
its Subsidiaries is duly qualified or licensed to do business, and is in good
standing, in each jurisdiction where the character of the properties or assets
owned, leased or operated by it or the nature of its business makes such
qualification or licensing necessary or desirable, except where the failure to
be so qualified or licensed and in good standing would not be material to the
Company and its Subsidiaries, taken as a whole.

 

(a)          The Company has two wholly-owned subsidiaries, neither of which is
a “significant subsidiary” for purposes of Regulation S-K of the Securities Act.
The Company does not directly or indirectly own any equity or similar interest
in, or any interest convertible into or exchangeable or exercisable for any
equity or similar interest in, any corporation, partnership, joint venture or
other business association or entity.

 

Section 4.02         Authorization; Enforcement; Validity. The Company has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the other Transaction Documents and to issue the Securities
in accordance with the terms hereof and thereof. The execution and delivery of
this Agreement and the other Transaction Documents by the Company, and the
consummation by the Company of the transactions contemplated hereby and thereby
(including the issuance of the New Preferred and the issuance of the Conversion
Shares issuable upon conversion thereof) have been duly authorized by the
Company’s board of directors (the “Company Board”) and the Special Committee and
other than any filings as may be required by applicable federal and state
securities laws, no further filing, consent or authorization is required by the
Company, the Company Board or the Company’s stockholders. This Agreement has
been, and the other Transaction Documents to be delivered on or prior to the
Closing, will be at or prior to the Closing, duly executed and delivered by the
Company, and upon such execution will constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as limited by Bankruptcy Exceptions.

 

 

 12

 



 



 

Section 4.03         Capitalization. (a)          The authorized capital stock
of the Company consists of 200,000,000 shares of Common Stock and 10,000,000
shares of preferred stock, par value $0.01 per share (“Preferred Stock”). As of
the date of this Agreement, and immediately prior to the Exchange, (i)
72,198,468 shares of Common Stock are issued and outstanding, all of which are
duly authorized, validly issued, fully paid and non-assessable, (ii) 163,934
shares of Common Stock are reserved for issuance pursuant to outstanding
Performance Based Stock Units, (iii) 83,281 shares of Common Stock are reserved
for issuance pursuant to outstanding Restricted Stock Units, (iv) 814,378 shares
of Common Stock are reserved for issuance pursuant to additional awards to be
granted under the 2015 Equity Incentive Plan, (v) 545,162 shares of Common Stock
are reserved for issuance pursuant to the 2016 Employee Stock Purchase Plan,
(vi) 814,378 2014 Common Stock Warrants are outstanding, (vii) 3,882,001 2016
Common Stock Warrants are outstanding, (viii) 3,333,333 Series A Warrants are
outstanding, (ix) no Series B Warrants are outstanding, (x) 16,750,000 2017
Common Stock Warrants are outstanding, (xi) 20,512,820 2018 Common Stock
Warrants are outstanding, (xii) 1,000,000 shares of Preferred Stock have been
designated Series A Convertible Preferred Stock, of which 58,735 shares are
issued and outstanding, all of which are duly authorized, validly issued, fully
paid and non-assessable, (xiii) 200,000 shares of Preferred Stock have been
designated the Series A-1 Preferred, of which none are issued and outstanding,
(xiv) 1,500,000 shares of Preferred Stock have been designated Series B
Convertible Preferred Stock, of which none are issued and outstanding; (xv) no
shares of Common Stock or Preferred Stock are held in the treasury of the
Company, and (xvi) no shares of Common Stock or Preferred Stock are held by the
Subsidiaries of the Company. Except as disclosed in the SEC Documents: (A) none
of the Company’s or any Subsidiary’s capital stock is subject to preemptive
rights or any other similar rights or any Encumbrances suffered or permitted by
the Company or any Subsidiary, (B) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or notes or other securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
Subsidiaries (collectively, “Other Securities”), or Contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional capital stock of the Company or any
of its Subsidiaries or options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or notes or securities
or rights convertible into, or exercisable or exchangeable for, any capital
stock of the Company or any of its Subsidiaries, (C) there are no outstanding
debt securities, notes, credit agreements, credit facilities or other Contracts,
documents or instruments evidencing Indebtedness of the Company or any of its
Subsidiaries or by which the Company or any of its Subsidiaries is or may become
bound, (D) there are no financing statements securing obligations in any amounts
filed in connection with the Company or any of its Subsidiaries, (E) there are
no Contracts or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the
Securities Act, (F) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no Contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries, (G) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities, and (H) there are no
restricted stock, stock appreciation rights, performance units, contingent value
rights, “phantom” stock, or similar securities or rights that are derivative of,
or provide economic benefits based, directly or indirectly, on, the value or
price of any shares of capital stock or other securities of or other ownership
interests in the Company or any Subsidiary.

 

(b)          Each outstanding share of capital stock of, or other equity
interests in, each Subsidiary of the Company is (i) duly authorized, validly
issued, fully paid and non-assessable and free of preemptive (or similar)
rights, (ii) owned by the Company or another of its wholly-owned Subsidiaries
free and clear of all Encumbrances, and (iii) not subject to any outstanding
obligations of the Company or any of its Subsidiaries requiring the registration
under any securities Law for sale of such share of capital stock, or other
equity interests.

 

(c)          As of the date of this Agreement, no bonds, debentures, notes or
other Indebtedness of the Company having the right to vote (or convertible into
or exercisable for securities having the right to vote) on any matters on which
stockholders of the Company may vote are issued or outstanding.

 

 

 13

 

 



 

Section 4.04         Issuance of Securities. The issuance of the New Preferred
is duly authorized and upon issuance in accordance with the terms of the
applicable Transaction Documents shall be validly issued, fully paid and
non-assessable and free from all Encumbrances. The Company shall have reserved
from its duly authorized capital stock as of the date hereof, in addition to
authorized capital stock reserved for all Other Securities, not less than 150%
of the maximum number of Conversion Shares issuable upon conversion of the New
Preferred being acquired at the Closing (determined without taking into account
any limitations on the conversion of the New Preferred set forth therein and
assuming that the New Preferred are convertible at the initial Series A-1
Conversion Rate (as defined in the Certificate of Designation). Upon issuance or
conversion in accordance with the New Preferred, the Conversion Shares, when
issued, will be validly issued, fully paid and nonassessable and free from all
Encumbrances, with the holders being entitled to all rights accorded to a holder
of Common Stock. Assuming the representations and warranties of the Investor
contained in Article III are true, the offer and issuance by the Company of the
Securities is exempt from registration under the Securities Act.

 

Section 4.05         No Conflicts. The execution, delivery and performance by
the Company of this Agreement and the other Transaction Documents to which it or
any of its Subsidiaries is a party and the consummation by the Company and its
Subsidiaries of the transactions contemplated hereby and thereby (including the
issuance of the New Preferred, the Conversion Shares and the reservation for
issuance of the Conversion Shares as contemplated under Section 4.04 above) will
not (a) result in a violation of the Certificate of Incorporation, Bylaws or
other organizational documents of the Company or any of its Subsidiaries or any
capital stock of the Company or any of its Subsidiaries, (b) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, result in the creation of any Encumbrance upon
any of the properties or assets of the Company or any of its Subsidiaries
pursuant to, or give to others any rights of termination, amendment,
acceleration or cancellation of, any Contract or other instrument or obligation
to which the Company or any of its Subsidiaries is a party, or (c) result in a
violation of any Law (including the rules and regulations of the Nasdaq Capital
Market (“Nasdaq”)) or Order applicable to the Company or any of its Subsidiaries
or by which any property or asset of the Company or any of its Subsidiaries is
bound or affected; except, in the case of each of clauses (b) and (c), as would
not be, or would not reasonably be expected to be, material to the Company and
its Subsidiaries, taken as a whole.

 

Section 4.06         Consents. Neither the Company nor any Subsidiary is
required to obtain any consent, approval, authorization or order of, or make any
filing or notification with, any Governmental Entity or other self-regulatory
organization or body or any other Person in order for it to execute, deliver or
perform any of its respective obligations under or contemplated by the
Transaction Documents, in each case, in accordance with the terms hereof or
thereof, except (a) for applicable requirements, if any, of the Securities Act,
the Exchange Act, state “Blue Sky” laws and state takeover Laws, (b) any filings
required under the rules and regulations of Nasdaq, (c) the filing of the
Certificate of Designation with the Secretary of State of the State of Delaware
in accordance with the DGCL, and (d) where the failure to obtain such consents,
approvals, authorizations or orders, or to make such filings or notifications,
would not be material. As of the Closing, all consents, approvals,
authorizations, orders, filings and notifications which the Company or any
Subsidiary is required to obtain pursuant to the preceding sentence have been
obtained or effected. Neither the Company nor any of its Subsidiaries is aware
of any facts or circumstances that might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Transaction Documents. Except for the written
notifications received by the Company from Nasdaq on June 28, 2017, December 28,
2017, February 13, 2018 and April 26, 2018 regarding, among other things, the
Company’s failure to meet certain minimum market value requirements under
applicable Nasdaq rules (the “Nasdaq Notices”), the Company is not in violation
of the rules or requirements of Nasdaq and, to the knowledge of the Company,
there are no facts or circumstances that would reasonably lead to delisting or
suspension of the Common Stock.

 

 

 14

 





 

Section 4.07         Acknowledgment Regarding Investor’s Exchange of Securities.
The Company acknowledges and agrees that Investor is not acting as a financial
advisor or fiduciary of the Company or any of its Subsidiaries (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and any advice given by Investor or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Investor’s investment in the Securities. The Company further represents to
Investor that the Company’s decision to enter into the Transaction Documents to
which it is a party has been based solely on the independent evaluation by the
Special Committee, which is comprised solely of independent directors and no
related person of Investor as such term is defined under Item 404 of Regulation
S-K under the Securities Act.

 

 

Section 4.08         SEC Documents; Financial Statements. Since May 12, 2016,
the Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the Securities and Exchange Commission
(“SEC”) pursuant to the reporting requirements of the Exchange Act (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements, notes and schedules thereto and documents incorporated by
reference therein being hereinafter referred to as the “SEC Documents”). The
Company has delivered to Investor or its representatives true, correct and
complete copies of each of the SEC Documents not available on the EDGAR system.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC promulgated thereunder applicable to the SEC Documents, and none of
the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents (the “Financial Statements”) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as in effect as of the time of
filing. The Financial Statements have been prepared in accordance with GAAP,
consistently applied, during the periods involved (except (a) as may be
otherwise indicated in the Financial Statements or the notes thereto, or (b) in
the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which are not material, either individually or in the aggregate).
Other than as set forth in the SEC Documents, neither the Company nor any of its
Subsidiaries has any liability or obligation of any nature (whether accrued,
absolute, contingent, determined, determinable or otherwise and whether due or
to become due), except for liabilities and obligations (i) reflected or reserved
against on the consolidated balance sheet of the Company and its consolidated
Subsidiaries as at December 31, 2017, including the notes thereto, or (ii)
incurred in the ordinary course of business consistent with past practice since
December 31, 2017, which would not be material to the Company and its
Subsidiaries, taken as a whole. No other information provided by or on behalf of
the Company to Investor which is not included in the SEC Documents contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein not misleading, in the light
of the circumstance under which they are or were made. The Company is not
currently contemplating to amend or restate any of the Financial Statements
(including any notes or any letter of the independent accountants of the Company
with respect thereto), nor is the Company currently aware of facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with GAAP and the rules and regulations of the
SEC. The Company has not been informed by its independent accountants that they
recommend that the Company amend or restate any of the Financial Statements or
that there is any need for the Company to amend or restate any of the Financial
Statements. As of the date of this Agreement, there are no material outstanding
or unresolved comments in comment letters received from the SEC with respect to
the SEC Documents. To the knowledge of the Company, none of the SEC Documents is
the subject of ongoing SEC review and there are no inquiries or investigations
by the SEC or any Governmental Entity or any internal investigations pending or
threatened, in each case regarding any accounting practices of the Company or
any of its Subsidiaries.

 

 

 15

 

 

 

Section 4.09         Absence of Certain Changes. Since September 30, 2017, (a)
the Company and its Subsidiaries have conducted their business in the ordinary
course and in a manner consistent with past practice, and (b) except as
expressly set forth in the Company’s Quarterly Report on Form 10-Q for the
quarterly period ended March 31, 2018 (but excluding (1) any documents filed as
exhibits, annexes and schedules thereto or incorporated by reference therein,
(2) any risk factor disclosures therein (other than any factual information
contained therein), and (3) any disclosure of risks included in any
“forward-looking statements” disclaimer therein or any other statements therein
that are similarly non-specific or precise or forward-looking in nature), there
has not been any Material Adverse Effect.

 

Section 4.10         No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is reasonably expected to exist or occur with respect to the Company,
any of its Subsidiaries or any of their respective businesses, properties,
liabilities, prospects, operations (including results thereof) or condition
(financial or otherwise), that (a) would be required to be disclosed by the
Company under applicable securities laws on a registration statement on Form S-1
filed with the SEC relating to an issuance and sale by the Company of its Common
Stock and which has not been publicly announced (other than the transactions
contemplated by this Agreement), or (b) would have, or would reasonably be
expected to have, a Material Adverse Effect.

 

 

 16

 

 

 

Section 4.11         Certificate of Incorporation and Bylaws. The Company has
furnished to Investor true, correct and complete copies of (a) the Company’s
Amended and Restated Certificate of Incorporation, as amended and as in effect
on the date hereof (the “Certificate of Incorporation”), (b) the Company’s
Amended and Restated Bylaws, as amended and as in effect on the date hereof (the
“Bylaws”), (c) the certificate of incorporation and bylaws (or equivalent
organizational documents) of each Subsidiary of the Company, each as amended and
as in effect on the date hereof, and (d) the terms of all Other Securities and
the material rights of the holders thereof in respect thereto that have not been
disclosed in the SEC Documents. The Company is not in violation of any term of,
or in default under, the Certificate of Incorporation, the Bylaws or any
certificate of designation, preferences or rights of any other outstanding
series of preferred stock of the Company. None of the Subsidiaries of the
Company are in violation of any term of, or in default under, its certificate of
incorporation or bylaws (or equivalent organizational documents).

 

Section 4.12         Permits; Compliance. The Company and each of its
Subsidiaries is in possession of all Company Permits, except where the failure
to possess, or the suspension or cancellation of, any of the Company Permits
would not be material to the Company and its Subsidiaries, taken as a whole. No
suspension or cancellation of any of the Company Permits is pending or, to the
knowledge of the Company, threatened, except where the failure to possess, or
the suspension or cancellation of, any of the Company Permits would not be
material to the Company and its Subsidiaries, taken as a whole. Neither the
Company nor any of its Subsidiaries is or, since January 1, 2016, has been, in
conflict with, or in default, breach or violation of, any Law or Company Permit
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected, except for
any such conflicts, defaults, breaches or violations that have not been, and
would not reasonably be expected to be, material to the Company and its
Subsidiaries, taken as a whole. Without limiting the generality of the
foregoing, and except the Nasdaq Notices, the Company is not in violation of any
of the rules, regulations or requirements of Nasdaq. Since May 12, 2016, (i) the
Common Stock has been listed or designated for quotation on Nasdaq, (ii) trading
in the Common Stock has not been suspended by the SEC or Nasdaq and (iii) other
than the Nasdaq Notices, the Company has received no communication, written or
oral, from the SEC or Nasdaq regarding the suspension or delisting of the Common
Stock from Nasdaq.

 

Section 4.13         Anti-Corruption; Anti-Money Laundering; Sanctions.(a)
Provided that the Company does not make this representation with respect to
Investor and its designees on the Company Board, neither the Company, its
Subsidiaries, nor any of their respective directors, officers, agents or
employees, nor any other Person acting for or on behalf of the foregoing (each,
a “Company Affiliate” but, for purposes of this Section 4.13, excluding Investor
and its designees on the Company Board); (i) is itself, or is 50% or more owned
by, a target of any sanctions, laws, lists, regulations, embargoes or
restrictive measures administered, enacted or enforced by the United States or
other government, including the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State, the United Kingdom,
the European Union (and any of its member states) or the United Nations Security
Council, or any other relevant authority or sanctions-administering body
(collectively, “Sanctions”), or (ii) is located, organized or resident in a
country or territory that is the target of any such Sanctions (including without
limitation, Cuba, Iran, North Korea, North Sudan or Syria).

 

 

 17

 

 

 

(b)          To the knowledge of the Company, no Action by or before any
Governmental Entity or any arbitrator involving the Company or any Company
Affiliate with respect to any Sanctions is pending or threatened.

 

(c)          The operations of the Company and its Subsidiaries and, to the
knowledge of the Company, the other Company Affiliates are and have been
conducted at all times in compliance with applicable anti-money laundering and
anti-terrorism financing laws of all jurisdictions in which they operate, the
rules and regulations promulgated thereunder, and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Entity thereof or therein (collectively, the “Anti-Money Laundering and
Anti-Terrorism Financing Laws”).

 

(d)          To the knowledge of the Company, no Action by or before any
Governmental Entity or any arbitrator involving the Company or any Company
Affiliate with respect to Anti-Money Laundering and Anti-Terrorism Financing
Laws is pending or threatened.

 

(e)          Neither the Company, any of its Subsidiaries nor, to the knowledge
of the Company, any other Company Affiliate has engaged in conduct that would
violate any anti-corruption laws, including the U.S. Foreign Corrupt Practices
Act, the UK Bribery Act, the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions and related implementing
legislation, and any other similar laws against bribery or corruption (the
“Anti-Corruption Laws”).

 

(f)          Neither the Company, any of its Subsidiaries nor, to the knowledge
of the Company, any other Company Affiliate has offered, promised, given, or
authorized the offer, promise, or giving, or accepted or requested, any
compensation, payment or gift or anything of value, directly or indirectly, to
or from any Person (whether government-affiliated or not) for the purpose of
influencing or inducing any act or decision or inaction in order to obtain,
retain or direct business or to secure an improper advantage.

 

(g)          To the knowledge of the Company, no Action by or before any
Governmental Entity or any arbitrator involving the Company or any Company
Affiliate with respect to Anti-Corruption Laws is pending or threatened.

 

Section 4.14         Sarbanes-Oxley Act. The Company and each Subsidiary has
been at all times and currently is in compliance in all material respects with
all applicable requirements of the Sarbanes-Oxley Act of 2002 that are effective
as of the date hereof, and all applicable rules and regulations promulgated by
the SEC thereunder that are effective as of the date hereof.

 

Section 4.15         Transactions With Affiliates. As of the date of this
Agreement, and other than this Agreement, there are no transactions, Contracts,
arrangements, commitments or understandings between (a) the Company or any of
its Subsidiaries and (b) any of the Company’s Affiliates that would be required
to be disclosed by the Company under Item 404 of Regulation S-K under the
Securities Act that are not disclosed in the SEC Documents.

 

 

 18

 





 

Section 4.16         Absence of Litigation. Other than the Nasdaq Notices, there
is no Action pending or, to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries, or any property or asset of the Company or
any of its Subsidiaries (or, to the knowledge of the Company, any director or
officer of the Company in such capacity as director or officer), by or before
Nasdaq, any Governmental Entity or any self-regulatory organization or body
that, if adversely determined against the Company or its applicable Subsidiary,
would be, or would reasonably be expected to be, material to the Company and its
Subsidiaries, taken as a whole. Neither the Company nor any of its Subsidiaries
nor any property or asset of the Company or any of its Subsidiaries is subject
to any continuing order of, consent decree, settlement agreement or other
similar written agreement with, or, to the knowledge of the Company, any
continuing investigation by, any Governmental Entity or any Order that is, or
would reasonably be expected to be, material to the Company and its
Subsidiaries, taken as a whole.

 

Section 4.17         Insurance. Each of the Company and its Subsidiaries
maintains insurance policies with reputable insurance carriers against all risks
of a character and in such amounts as are usually insured against by similarly
situated companies in the same or similar businesses. Each such insurance policy
is legal, valid, binding and enforceable in accordance with its terms and,
except for policies that have expired under their terms in the ordinary course,
is in full force and effect. Neither the Company nor any of its Subsidiaries is
in breach or default (including any such breach or default with respect to the
payment of premiums or the giving of notice) under any such policy, and, to the
knowledge of the Company, no event has occurred which, with notice or the lapse
of time or both, would constitute such a breach or default, or permit
termination or modification, under such policy, and no notice of cancellation or
termination has been received with respect to any such party.

 

Section 4.18         Employee Benefit Matters.

 

(a)          Plans and Material Documents. With respect to each Company Plan,
the Company has made available to Investor a true and complete copy of the plan
document as amended to the date hereof (or, in the case of any Company Plan that
is unwritten, a description thereof), together with, if applicable, (i) the most
recent summary plan description for which such summary plan description is
required (including all amendments thereto through the date hereof), (ii) the
most recent annual reports on Form 5500 required to be filed with the United
States Internal Revenue Service (“IRS”) with respect to each Company Plan (if
any such report was required), (iii) each trust agreement and insurance or group
annuity contract relating to any Company Plan, and (iv) copies of
non-discrimination testing results for the three most recent plan years.

 

(b)          Plan Compliance. Each Company Plan has been operated in all
material respects in accordance with its terms and the requirements of all
applicable Laws. Each of the Company and its ERISA Affiliates, as applicable,
has performed the obligations required to be performed by it under, is not in
any material respect in default under or in violation of, and, to the Company’s
knowledge, there is no material default or violation by any party to, any
Company Plan. No Action is pending or, to the knowledge of the Company,
threatened with respect to any Company Plan (other than claims for benefits in
the ordinary course of business) and, to the knowledge of the Company, no fact
or event exists that could give rise to any such action.

 

 19

 

 

  

(c)          Qualification of Certain Plans. Each Company Plan that is intended
to be qualified under Section 401(a) of the Code has received a favorable
determination letter from the IRS with respect to the most recent applicable
determination letter filing period or has timely applied to the IRS for such a
letter, and no event has occurred since the date of the most recent
determination letter or application therefor relating to any such Company Plan
that would reasonably be expected to adversely affect the qualification of such
Company Plan.

 

(d)          No Title IV Plans. None of the Company Plans is subject to Title IV
of ERISA or the minimum funding requirements of Section 412 of the Code or
Section 302 of ERISA.

 

(e)          Effect of Transaction. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby shall:
(i) result in the acceleration of the time of payment or vesting or creation of
any rights of any current or former employee, manager, director or consultant to
compensation or benefits under any Company Plan or otherwise, (ii) result in any
payment becoming due, or increase the amount of any compensation due, to any
current or former employee, manager, director or consultant of the Company, or
(iii) increase any benefits otherwise payable under any Company Plan.

 

(f)          Section 280G Payments. No Company Plan provides for any payment by
the Company or any Subsidiary that would result in the payment of any
compensation or other payments that would not be deductible under the terms of
Section 280G of the Code after giving effect to the transactions contemplated
hereby.

 

(g)          Section 409A. Each Company Plan that constitutes a nonqualified
deferred compensation plan subject to Section 409A of the Code has been
administered in all material respects, in both form and operation, with the
provisions of Section 409A of the Code and the treasury regulations and other
generally applicable guidance published by the IRS thereunder. None of the
Company or any of its Subsidiaries has any liability or obligation to pay or
reimburse any Taxes, related penalties, or interest that may be imposed by
Section 409A of the Code.

 

Section 4.19         Labor and Employment Matters.

 

(a)          Collective Bargaining Agreements. There are no collective
bargaining agreements that cover any of the Service Providers of the Company and
its Subsidiaries to which the Company or any of its Subsidiaries is a party, and
to the knowledge of the Company, there are no strikes, disputes, requests for
representation, slowdowns or stoppages, organizational campaigns, petitions or
other unionization activities seeking recognition of a collective bargaining
unit relating to any such Service Providers pending, or, to the Company’s
knowledge, threatened against or affecting the Company or any of its
Subsidiaries. There are no unfair labor practice charges, material grievances or
material complaints pending against the Company or any of its Subsidiaries or,
to the knowledge of the Company, threatened against or affecting the Company or
any of its Subsidiaries.

 

 

 20

 

 

  

(b)          Compliance with Laws. The Company and its Subsidiaries are
currently in compliance in all material respects with all Laws related to the
employment of labor, including those related to wages, hours, collective
bargaining, terms and conditions of employment, discrimination in employment and
collective bargaining, equal opportunity, harassment, immigration, disability,
workers’ compensation, unemployment compensation, occupational health and safety
and the collection and payment of withholding. The classification of each of
their employees as exempt or nonexempt has been made in all material respects in
accordance with applicable Law. No liability for termination notice or severance
has been incurred with respect to any service providers of the Company or any of
its Subsidiaries under the Worker Adjustment and Retraining Notification Act as
a result of an act or event occurring prior to the Closing.

 

Section 4.20         Real Property; Title. The Company and its Subsidiaries do
not own any real property. The SEC Documents include as exhibits thereto all
Leases relating to the Leased Real Property. Except as has not been, and would
not reasonably be expected to be, material to the Company and its Subsidiaries,
taken as a whole, the Company or one of its Subsidiaries, as the case may be,
has a valid leasehold interest in the Leased Real Property, free and clear of
all Encumbrances, except for Permitted Encumbrances. The Company and its
Subsidiaries have good and marketable title to all personal property owned by
them which is material to the business of the Company and its Subsidiaries, in
each case, free and clear of all Encumbrances, except such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries.

 

Section 4.21         Intellectual Property. Each registration and application
for registration with a Governmental Entity or Internet domain name registrar of
Owned Intellectual Property (collectively, the “Registered Intellectual
Property”) is (i) valid, subsisting and enforceable, (ii) currently in
compliance with any and all formal legal requirements necessary to maintain the
validity and enforceability thereof and record and perfect the Company’s or any
of its Subsidiaries’ interest therein, and (iii) not subject to any Action or
Contract adversely affecting the Company’s or any of its Subsidiaries’ use
thereof or rights thereto, or that could impair the validity or enforceability
thereof.

 

(a)          The Company or one of its Subsidiaries exclusively owns all right,
title and interest in and to the Owned Intellectual Property, free and clear of
all Encumbrances (other than Permitted Encumbrances) and exclusive licenses, and
the Company and its Subsidiaries have a valid license to use all Licensed
Intellectual Property in connection with the operation of the businesses of the
Company and its Subsidiaries, subject only to the terms of the Company IP
Agreements. The Company Intellectual Property constitutes all Intellectual
Property necessary to conduct the businesses of the Company and its Subsidiaries
as currently conducted and as proposed to be conducted. There is no pending or
threatened claim by any third party contesting or challenging (i) the validity
or enforceability of any Owned Intellectual Property, or (ii) the ownership or
right to use by the Company or any of its Subsidiaries of any Company
Intellectual Property.

 

(b)          The Company and its Subsidiaries have valid and enforceable
licenses to use all Intellectual Property that is the subject of the Company IP
Agreements and any other Intellectual Property used in the businesses of the
Company and its Subsidiaries as currently conducted and as proposed to be
conducted. Each Company IP Agreement is in full force and effect and is
enforceable against the Company and, to the knowledge of the Company, the other
parties thereto. There does not exist under any Company IP Agreement any default
or condition or event that, after notice or lapse of time or both, would
constitute a default on the part of the Company or any of its Subsidiaries or,
to the knowledge of the Company, on the part of any other party to such Company
IP Agreement.

 

 

 21

 

 

  

(c)          The Owned Intellectual Property and the operation of the businesses
of the Company and its Subsidiaries as currently conducted, as has been
conducted during the past six (6) years and as proposed to be conducted do not
infringe, violate or misappropriate any Intellectual Property of any Person or
constitute contributory infringement, inducement of infringement or unfair
competition or trade practices under the Law of any jurisdiction. There is no
Action pending or, to the knowledge of the Company, threatened against the
Company or any of its Subsidiaries by any Person: (i) alleging that the Company,
any of its Subsidiaries or the Owned Intellectual Property infringes,
misappropriates or otherwise violates the Intellectual Property rights of such
Person, or (ii) challenging the validity, enforceability, ownership, or right to
use, sell, or license any Owned Intellectual Property. No Person is engaging in
any activity, or has engaged in any activity during the past six (6) years, that
infringes, misappropriates or otherwise violates or conflicts with any Owned
Intellectual Property, and there is no Action pending or threatened by the
Company or any of its Subsidiaries against any Person alleging such Person is
engaged in any such activity.

 

(d)          The Company and each of its Subsidiaries have taken all reasonable
measures to maintain the confidentiality of all confidential information used or
held for use in the operation of their businesses, including all confidential
Company Intellectual Property. No confidential information, trade secrets or
other confidential Company Intellectual Property have been disclosed by the
Company or any of its Subsidiaries to, or discovered by, any Person except
pursuant to appropriate non-disclosure or license agreements that (i) obligate
such Person to keep such confidential information, trade secrets or other
confidential Company Intellectual Property confidential both during and after
the term of such agreement, and (ii) are valid, subsisting, in full force and
effect and binding on the parties thereto and with respect to which no party
thereto is in default thereunder and no condition exists that with notice or the
lapse of time or both could constitute a default thereunder.

 

(e)          The Company and its Subsidiaries have taken all reasonable steps to
protect and maintain the Owned Intellectual Property. Without limiting the
foregoing, the Company and its Subsidiaries have and enforce policies requiring
each employee, consultant and independent contractor who creates or develops
Intellectual Property for or on behalf of the Company and/or any of its
Subsidiaries to execute a proprietary rights assignment and confidentiality
agreement substantially in the form provided to the Investor, and all current
and former employees, consultants and independent contractors of the Company and
its Subsidiaries who have created or developed Intellectual Property for or on
behalf of the Company have executed such an agreement. No employee, consultant
or independent contractor of the Company or its Subsidiaries is in default or
breach of any term of such agreement.

 

(f)          No funding, facilities or resources of any Governmental Entity,
intergovernmental organization, university, college, other educational
institution or research center was used in the development of the Owned
Intellectual Property in a manner that has resulted in any such Person having
any claim of interest, ownership or license, or right to obtain ownership or
license, to any such Owned Intellectual Property.

 

 

 22

 

  

(g)          The Company IT Assets are adequate for the operation of the
businesses of the Company and its Subsidiaries and operate and perform in
accordance with their documentation and functional specifications. The Company
IT Assets have not malfunctioned or failed within the past six (6) years and do
not contain any disabling codes or instructions, “time bombs,” “Trojan horses,”
“back doors,” “trap doors,” “worms,” viruses, bugs, faults or other software
routines or hardware components that (i) significantly disrupt or adversely
affect the functionality of any Company IT Assets or other software or systems,
or (ii) enable or assist any Person to access without authorization any Company
IT Assets. The Company and each of its Subsidiaries have implemented reasonable
backup, security and disaster recovery measures and technology consistent with
industry practices and no Person has gained unauthorized access to any Company
IT Assets.

 

(h)          The Company and its Subsidiaries are in compliance with all
applicable Laws and internal policies pertaining to privacy and personally
identifiable information, sensitive personal information and any special
categories of personal information regulated thereunder or covered thereby
(collectively, “Personal Information”). There is not and has not been any
written complaint to, or any audit, proceeding, investigation (including any
formal or, to the knowledge of the Company, informal investigation) or claim
against, the Company or any of its Subsidiaries by any private party, data
protection authority, any state attorney general or similar state official or
any other Governmental Entity, foreign or domestic, with respect to the
collection, use, retention, disclosure, transfer, storage, security, disposal or
other processing of Personal Information.

 

Section 4.22         Environmental Laws. Except as would not reasonably be
expected to be material to the Company and its Subsidiaries, taken as a whole,
(a) none of the Company nor any of its Subsidiaries is in violation of or, since
January 1, 2015, has violated, any Environmental Law, (b) none of the properties
currently or formerly owned, leased or operated by the Company or any current or
former Subsidiary of the Company (including soils and surface and ground waters)
are contaminated with any Hazardous Substance, (c) none of the Company or any of
its current or former Subsidiaries is actually, potentially or allegedly liable
for any off-site contamination by Hazardous Substances, (d) none of the Company
or any of its current or former Subsidiaries is actually, potentially or
allegedly liable under any Environmental Law (including pending or threatened
liens, or with respect to exposure to Hazardous Substances), (e) each of the
Company and its Subsidiaries has all Environmental Permits, and (f) each of the
Company and its Subsidiaries is and, since January 1, 2015, has been, in
compliance with its Environmental Permits.

 

 

 23

 

 

 

Section 4.23         Material Contracts. Each “material contract” (as such term
is defined in Item 601(b)(10) of Regulation S-K under the Securities Act) with
respect to the Company or any of its Subsidiaries that has been, or was required
to be, filed with the SEC with the Company’s Annual Report on Form 10-K for the
year ended September 30, 2017 or any Company SEC Documents filed after the date
of filing of such Form 10-K until the date hereof (each a “Material Contract”)
is a legal, valid and binding obligation of the Company or its Subsidiaries
party thereto and, to the Company’s knowledge, the other parties thereto,
enforceable against the Company or such Subsidiaries and, to the Company’s
knowledge, the other parties thereto in accordance with its terms. Neither the
Company nor any of its Subsidiaries nor, to the Company’s knowledge, any other
party thereto is in breach or violation of, or default under, any Material
Contract and no event has occurred or not occurred through the Company’s or any
of its Subsidiaries’ action or inaction or, to the Company’s knowledge, the
action or inaction of any third party, that with notice or lapse of time or both
would constitute a breach or violation of, or default under, any Material
Contract, except as would not be, or would not reasonably be expected to be,
material to the Company and its Subsidiaries, taken as a whole. The Company and
its Subsidiaries have not received any claim or notice of default, termination
or cancellation under any Material Contract. The Company has furnished or made
available to Investor correct and complete copies of all Material Contracts,
including any amendments, waivers or changes thereto.

 

Section 4.24         Subsidiary Rights. The Company or one of its Subsidiaries,
as applicable, has the unrestricted right to vote, and (subject to limitations
imposed by applicable law) to receive dividends and distributions on, all
capital securities of its Subsidiaries as owned by the Company or such
Subsidiary.

 

Section 4.25         Tax Status. Each of the Company and its Subsidiaries (a)
has filed all foreign, federal and state income and all other material tax
returns, reports and declarations required to be filed by any jurisdiction to
which it is subject, except for any tax returns for which valid extensions have
been filed and are still in effect, (b) has paid all taxes and other
governmental assessments and charges that are material in amount, due and owing
and shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (c) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply,
other than as would be reasonably likely to be material to the Company and its
Subsidiaries, taken as a whole. There are no unpaid taxes in any material amount
claimed in writing to be due by the taxing authority of any jurisdiction, and
the Company and its Subsidiaries know of no basis for any such claim. The
Company is not a foreign corporation so as to qualify potentially as a passive
foreign investment company, as defined in Section 1297 of the Code.

 

Section 4.26         Internal Accounting and Disclosure Controls. Each of the
Company and its Subsidiaries maintains internal control over financial reporting
(as such term is defined in Rule 13a-15(f) under the Exchange Act) that is
effective to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles, including that (a)
transactions are executed in accordance with management’s general or specific
authorizations, (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset and liability accountability, (c) access to
assets or incurrence of liabilities is permitted only in accordance with
management’s general or specific authorization and (d) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any difference. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act)
that are effective in ensuring that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including controls and procedures designed to
ensure that information required to be disclosed by the Company in the reports
that it files or submits under the Exchange Act is accumulated and communicated
to the Company’s management, including its principal executive officer or
officers and its principal financial officer or officers, as appropriate, to
allow timely decisions regarding required disclosure. Since May 12, 2016,
neither the Company nor any of its Subsidiaries has received any notice or
correspondence from any accountant or other Person relating to any potential
material weakness or significant deficiency in any part of the internal controls
over financial reporting of the Company or any of its Subsidiaries.

 

 

 24

 

  

 

Section 4.27         Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company or any of its
Subsidiaries and an unconsolidated or other off balance sheet entity that is
required to be disclosed by the Company in the SEC Documents and is not so
disclosed or that otherwise would be reasonably likely to be material to the
Company and its Subsidiaries, taken as a whole.

 

Section 4.28         Special Committee Approvals. The Special Committee, by
resolutions duly adopted at a meeting duly called and held by such committee,
unanimously: (a) determined that this Agreement, the other Transaction Documents
and the transactions contemplated hereby and thereby are fair to, and in the
best interests of, the Company and its stockholders and (b) adopted this
Agreement and the other Transaction Documents and approved the transactions
contemplated hereby and thereby.

 

Section 4.29         Investment Company Status. The Company is not, and upon
consummation of the sale of the Securities will not be, an “investment company,”
an affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.

 

Section 4.30         Manipulation of Price. Neither the Company nor any of its
Subsidiaries has, and, to the knowledge of the Company, no Person acting on
their behalf has, directly or indirectly, (a) taken any action designed to cause
or to result in the stabilization or manipulation of the price of any security
of the Company or any of its Subsidiaries to facilitate the sale or resale of
any of the Securities, (b) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the Securities, or (c) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company or any of its Subsidiaries.

 

Section 4.31         U.S. Real Property Holding Corporation. Neither the Company
nor any of its Subsidiaries is, or has ever been, and so long as any of the
Securities are held by Investor, shall become, a U.S. real property holding
corporation within the meaning of Section 897 of the Code, and the Company and
each Subsidiary shall so certify upon Investor’s request.

 

Section 4.32         Transfer Taxes. On each of the date hereof and the Closing
Date, all stock transfer or other taxes (other than income or similar taxes)
that are required to be paid in connection with the issuance, sale and transfer
of the Securities to be sold to Investor hereunder at the Closing, will be, or
will have been, fully paid or provided for by the Company, and all laws imposing
such taxes will be or will have been complied with.

 

 

 25

 

 

  

Section 4.33         Shell Company Status. The Company is not, and has never
been, an issuer identified in, or subject to, Rule 144(i) promulgated under the
Securities Act.

 

Section 4.34         Disclosure. There exists no material, non-public
information concerning the Company or any of its Subsidiaries, other than the
existence of the transactions contemplated by this Agreement and the other
Transaction Documents, as of the date of this Agreement that has been provided
to Investor or its designees on the Company Board.

 

Article V

 

COVENANTS

 

Section 5.01         Conduct of Business.(a) The Company covenants and agrees
that, between the date of this Agreement and the Closing, except with the prior
written consent of Investor, the businesses of the Company and its Subsidiaries
shall be conducted only in, and the Company and its Subsidiaries shall not take
any action except in, the ordinary course of business and in a manner consistent
with past practice and the Company and each of its Subsidiaries shall use their
reasonable best efforts to (A) preserve substantially intact their existing
assets, (B) preserve substantially intact their business organization, (C) keep
available the services of their current officers, employees and consultants,
(D) maintain and preserve intact their current relationships with their
significant customers, suppliers, distributors, creditors and other Persons with
which the Company or any of its Subsidiaries has a significant business
relationship, and (E) comply in all material respects with applicable Law.

 

Section 5.02         Blue Sky. If applicable, the Company, on or before the
Closing shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Securities for
sale to Investor at the Closing pursuant to this Agreement under applicable
securities or state “Blue Sky” laws (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to
Investor on or prior to the Closing Date. Without limiting any other obligation
of the Company under this Agreement, the Company shall timely make all filings
and reports relating to the offer and sale of the Securities required under all
applicable securities laws (including all applicable federal securities laws and
all applicable state “Blue Sky” laws), and the Company shall comply with all
applicable federal, state and local Laws relating to the offering and sale of
the Securities to Investor.

 

Section 5.03         Fees. Regardless of whether the transactions contemplated
by this Agreement and the other Transaction Documents are consummated, the
Company shall pay and reimburse Investor for, and Investor shall be entitled to,
all reasonable and documented out-of-pocket fees and expenses incurred by
Investor and its Affiliates in connection with the negotiation, execution,
diligence, evaluation and structuring of the transactions contemplated by this
Agreement and the other Transaction Documents (or relating thereto), including
attorneys’, consultants’ and advisors’ fees and any costs of recovering any such
fees or expenses from the Company in a dispute or otherwise (any such fees and
expenses, collectively, the “Investor Expenses”). The Company shall be
responsible for (a) the payment of any transfer agent fees and fees of The
Depository Trust & Clearing Corporation relating to or arising out of the
transactions contemplated by the Transaction Documents, and (b) any claim by any
broker, finder or advisor purporting to be due a fee in connection herewith,
and, in each case, the Company shall indemnify Investor and its Affiliates for,
and hold Investor and its Affiliates harmless against, any liability, loss or
expense (including reasonable attorneys’, consultants’ and advisors’ fees and
out-of-pocket expenses and any costs of recovering any such loss, liability or
expense from the Company in a dispute or otherwise) arising in connection with
any such payment or claim.

 

 

 26

 

  

 

Section 5.04         Pledge of Securities. Notwithstanding anything to the
contrary contained in this Agreement, and without limiting any rights of
Investor, the Company acknowledges and agrees that the Securities may be pledged
by Investor in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and if Investor effects a pledge of Securities, Investor
shall not be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by Investor.

 

Section 5.05         Disclosure of Transactions and Other Material Information.
The Company shall (a) on or before 5:30 p.m., New York time, on the first
Business Day after the date of this Agreement, issue a press release describing
all the material terms of the transactions contemplated by the Transaction
Documents (the “Initial Announcement”) and (b) file a Current Report on Form 8-K
in the form required by the Exchange Act and attaching all the material
Transaction Documents, including this Agreement (the “8-K Filing”), with the SEC
within the time required by the Exchange Act. Investor shall have a reasonable
opportunity to review and comment on the 8-K Filing prior to the filing thereof
and the Company shall include all comments reasonably requested by Investor.
Investor and the Company shall agree to the Initial Announcement to be issued
following execution of this Agreement. Notwithstanding the foregoing, this
Section 5.05 shall not apply to any press release or other public statement made
by the Company or Investor that is consistent with the Initial Announcement and
does not contain any information relating to the transactions contemplated by
the Transaction Documents that has not been previously announced or made public
in accordance with the terms of this Agreement.

 

Section 5.06         Reservation of Shares. During the period commencing on the
date of this Agreement and ending on the date that no New Preferred remain
outstanding, the Company shall take all actions reasonably necessary (including
increasing any such reserve, as necessary) to at all times have authorized, and
reserved for the purpose of issuance, no less than the maximum number of
Conversion Shares issuable upon conversion of the New Preferred then outstanding
(determined without taking into account any limitations on the conversion of the
New Preferred set forth in the Certificate of Designation).

 

 

 27

 

  

Section 5.07         Listing of Conversion Shares; Nasdaq Notices. The Company
shall use its best efforts to (a) cause the Conversion Shares to be approved for
listing on Nasdaq, subject to official notice of issuance, and (b) remedy the
matters identified in the Nasdaq Notices, including by engaging in discussions
and cooperating with Nasdaq to remedy such matters.

 

Section 5.08         Section 16 Matters. The Company shall take all such steps
as may be required to cause any acquisitions or dispositions of the Exchanged
Securities resulting from the Exchange Transaction by the Investor and its
Affiliates who are subject to the reporting requirements of Section 16(a) of the
Exchange Act with respect to the Company to be exempt under Rule 16b-3
promulgated under the Exchange Act.

 

Article VI

CONDITIONS TO THE OBLIGATIONS OF THE COMPANY

 

Section 6.01         Conditions to the Obligations of the Company at the
Closing. The obligation of the Company hereunder to consummate the transactions
contemplated by this Agreement to occur at the Closing is subject to the
satisfaction or written waiver (where permissible under applicable Law), at or
prior to the Closing, of each of the following conditions:

 

(a)          The representations and warranties of Investor set forth in Article
III shall be true and correct in all respects as of the date hereof and as of
the Closing Date as though made on and as of such date (except to the extent
that such representations and warranties speak only as of the date hereof or as
of another date, in which case, only as of such date), except where the failure
of such representations and warranties of Investor to be so true and correct
does not have, and would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the ability of Investor to perform
its obligations hereunder.

 

(b)          Investor shall have performed or complied in all material respects
with each of its covenants and agreements required by this Agreement to be
performed or complied with by it on or prior to the Closing.

 

(c)          The Company shall have received a certificate signed on behalf of
Investor by an executive officer certifying to the effect that the conditions
set forth in Sections 6.01(a) and (b) have been satisfied.

 

(d)          The Certificate of Designation shall have been filed with the
Secretary of State of the State of Delaware in accordance with the DGCL.

 

Article VII

 

CONDITIONS TO THE OBLIGATIONS OF INVESTOR

 

Section 7.01         Conditions to the Obligations of Investor at the Closing.
The obligation of Investor hereunder to consummate the transactions contemplated
by this Agreement to occur at the Closing is subject to the satisfaction or
written waiver (where permissible under applicable Law), at or prior to the
Closing, of each of the following conditions:

 

 

 28

 

  

(a)          The representations and warranties of the Company set forth in
Article IV shall be true and correct in all respects as of the date hereof and
as of the Closing Date as though made on and as of such date (except to the
extent that such representations and warranties speak only as of the date hereof
or as of another date, in which case, only as of such date).

 

(b)          The Company shall have performed or complied in all material
respects with each of its covenants and agreements required by this Agreement to
be performed or complied with by it on or prior to the Closing.

 

(c)          Investor shall have received a certificate signed on behalf of the
Company by an executive officer certifying to the effect that the conditions set
forth in Sections 7.01(a) and (b) have been satisfied.

 

(d)          The Certificate of Designation shall have been filed with the
Secretary of State of the State of Delaware in accordance with the DGCL.

 

Article VIII

 

TERMINATION

 

Section 8.01         Termination. This Agreement may be terminated and the
transactions contemplated by this Agreement and the other Transaction Documents
may be abandoned at any time prior to the Closing:

 

(a)          by the mutual written consent of the Company and Investor;

 

(b)          by Investor, if the Company, shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform (A)
would give rise to the failure of a condition set forth in Section 7.01(a) or
Section 7.01(b) and (B) is incapable of being cured, or if capable of being
cured, shall not have been cured within thirty (30) calendar days following
receipt by the Company of written notice of such breach or failure to perform
from Investor stating Investor’s intention to terminate this Agreement pursuant
to this Section 8.01(b) and the basis for such termination; provided that
Investor shall not have the right to terminate this Agreement pursuant to this
Section 8.01(b) if Investor is then in material breach of any of its
representations, warranties, covenants or agreements hereunder;

 

(c)          by Investor, if the Closing shall not have occurred on or prior to
July 20, 2018; provided, however, that the right to terminate this Agreement
under this Section 8.01(c) shall not be available to Investor if Investor is
then in material breach of any of its representations, warranties, covenants or
agreements hereunder; or

 

(d)          by the Company, if Investor shall have breached any of its
representations or warranties or failed to perform any of its covenants or
agreements set forth in this Agreement, which breach or failure to perform (A)
would give rise to the failure of a condition set forth in Section 6.01(a) or
Section 6.02(a) and (B) is incapable of being cured, or if capable of being
cured, shall not have been cured within thirty (30) calendar days following
receipt by Investor of written notice of such breach or failure to perform from
the Company stating the Company’s intention to terminate this Agreement pursuant
to this Section 8.01(c) and the basis for such termination; provided that the
Company shall not have the right to terminate this Agreement pursuant to this
Section 8.01(c) if the Company is then in material breach of any of its
representations, warranties, covenants or agreements hereunder.

 

 

 29

 

 



Section 8.02         Effect of Termination; Certain Fees and Expenses.

 

(a)          In the event of the termination of this Agreement as provided in
Section 8.01(a), (b), or (d), written notice thereof shall be given to the other
party, specifying the provision hereof pursuant to which such termination is
made, and this Agreement shall forthwith become null and void (other than this
Section 8.02 and Article IX, which shall remain in full force and effect and
survive termination of this Agreement), and there shall be no liability or
obligation on the part of Investor or the Company or their respective directors,
officers and Affiliates in connection with this Agreement; provided that nothing
herein shall relieve any party from liability for any losses or damages incurred
or suffered by the other party as a result of a breach of this Agreement prior
to such termination or from fraud.

 

(b)          In the event of the termination of this Agreement as provided in
Section 8.01(c), the Transaction shall be terminated and abandoned without any
further action required by either the Investor or the Company, this Agreement
shall forthwith become null and void (other than this Section 8.02 and Article
IX, which shall remain in full force and effect and survive termination of this
Agreement), the unconverted Exchanged Securities then held by Investor will
remain issued and outstanding and governed by the terms of the 2017 Purchase
Agreement, and Investor shall be entitled to payment by the Company of a
conversion premium equal to $10 million (as liquidated damages) via wire
transfer of immediately available funds to an account designated by the Investor
in writing; provided that nothing herein shall relieve any party from liability
for any losses or damages incurred or suffered by the other party as a result of
a breach of this Agreement prior to such termination or from fraud.

 

 

 30

 



 

Article IX

 

MISCELLANEOUS

 

Section 9.01         Governing Law; Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York, without giving effect to any choice of law or conflict of
law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdiction
other than the State of New York. The parties hereto hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the courts of
the State of New York and the United States of America, in each case located in
the County of New York, for any Action seeking to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby (whether brought by any party or any of its
Affiliates or against any party or any of its Affiliates). Consistent with the
preceding sentence, each of the parties hereto hereby (a) submits to the
exclusive jurisdiction of such courts for the purpose of any Action arising out
of or relating to this Agreement brought by either party hereto, (b) agrees that
service of process will be validly effected by sending notice in accordance with
Section 9.06, (c) irrevocably waive, and agree not to assert by way of motion,
defense, or otherwise, in any such Action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated by this Agreement may not be enforced
in or by any of the above named courts, and (d) agrees not to move to transfer
any such Action to a court other than any of the above-named courts. EACH OF THE
PARTIES HERETO HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES HERETO HEREBY
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.01.

 

Section 9.02         Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission or other means of electronic transmission,
such as by electronic mail in “pdf” form) in counterparts, and by the different
parties hereto in separate counterparts, each of which when executed shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

Section 9.03         Interpretation; Headings. When a reference is made in this
Agreement to an Exhibit, a Schedule or a Section, such reference shall be to an
Exhibit, a Schedule or a Section of this Agreement unless otherwise indicated.
The table of contents, index of defined terms and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” The words “hereof”, “hereto”,
“hereby”, “herein” and “hereunder” and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term “or” is not exclusive. The word “extent”
in the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if”. The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms. Any agreement, instrument or Law defined or referred to
herein means such agreement, instrument or Law as from time to time amended,
modified or supplemented, unless otherwise specifically indicated. References to
a Person are also to its successors and permitted assigns. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded, and if the last day of such
period is not a Business Day, the period shall end on the immediately following
Business Day. Unless otherwise specifically indicated, all references to
“dollars” and “$” will be deemed references to the lawful money of the United
States of America. Each of the parties hereto has participated in the drafting
and negotiation of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement must be construed as if it is drafted by
all the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of authorship of any of the
provisions of this Agreement. References to “days” shall mean “calendar days”
unless expressly stated otherwise. No specific provision, representation or
warranty shall limit the applicability of a more general provision,
representation or warranty. It is the intent of the parties hereto that each
representation, warranty, covenant, condition and agreement contained in this
Agreement shall be given full, separate, and independent effect and that such
provisions are cumulative. The phrase “ordinary course of business” shall be
deemed to be followed by the words “consistent with past practice” whether or
not such words actually follow such phrase. Any reference in this Agreement to a
date or time shall be deemed to be such date or time in the City of New York,
New York, U.S.A., unless otherwise specified.

 

 

 31

 



 

Section 9.04         Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of Law,
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated by the Transaction Documents are not
affected in any manner materially adverse to any party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in a mutually acceptable manner in order that such transactions be
consummated as originally contemplated to the fullest extent possible.

 

Section 9.05         Entire Agreement; Amendments. This Agreement (including the
exhibits and schedules hereto and including the Investor Disclosure Schedule and
the Company Disclosure Schedule) and the other Transaction Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof and supersede all prior agreements and undertakings, both written
and oral, among the parties, or any of them, with respect to the subject matter
hereof and thereof, including that certain term sheet dated as of June 20, 2018.
This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the parties hereto.

 

Section 9.06         Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by an internationally recognized overnight courier service,
or by email transmission (upon confirmation of receipt and with a confirmatory
copy sent by an internationally recognized overnight courier service) to the
respective parties hereto at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 9.06):

 

 

 32

 

 





  (a) If to the Company:           Oncobiologics, Inc.     7 Clarke Drive    
Cranbury, New Jersey 08512     Email:  LawrenceKenyon@OncoBiologics.com    
Attention:  Lawrence A. Kenyon           With a copy (which shall not constitute
notice) to:           Cooley LLP     1114 6th Avenue     New York, New York
10110     Email: ypierre@cooley.com     Attention:  Yvan-Claude Pierre        
(b) If to Investor:           GMS Tenshi Holdings Pte. Limited     36 Robinson
Road     #13-01     City House     Singapore 068877     Email:
info@gmsholdings.com     Attention:  Executive Director           With a copy
(which shall not constitute notice) to:           Shearman & Sterling LLP    
599 Lexington Avenue     New York, NY 10022    
Email:  brien.wassner@shearman.com     Attention:  Brien Wassner

 

Section 9.07         Assignment; No Third Party Beneficiaries. Neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any party hereto, in whole or in part (whether pursuant to a merger,
by operation of law or otherwise), without the prior written consent of the
other party hereto, except that Investor may assign all or any of its rights and
obligations under this Agreement to any of its Affiliates; provided that no such
assignment shall relieve Investor of its obligations under this Agreement if
such assignee does not perform such obligations. Subject to the immediately
preceding sentence, this Agreement shall be binding upon, inure to the benefit
of, and be enforceable by, the parties hereto and their respective successors
and permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

 

 

 33

 



 

Section 9.08         Waiver. Any party hereto entitled to the benefits thereof
may, to the extent permitted by Law (a) extend the time for the performance of
any of the obligations or other acts of the other party hereto, (b) waive any
inaccuracies in the representations and warranties contained herein, and (c)
waive compliance with any of the covenants, agreements or conditions contained
herein. Any such extension or waiver shall be valid only if set forth in an
instrument in writing signed by the party or parties to be bound thereby.
Notwithstanding the foregoing, no failure or delay by a party hereto in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or future exercise of any
other right hereunder.

 

Section 9.09         Survival. The representations, warranties, agreements and
covenants shall survive the Closing.

 

Section 9.10         Specific Performance. The parties hereto acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. Each party agrees that, in the event
of any breach or threatened breach by the other party of any covenant or
obligation contained in this Agreement, the non-breaching party shall be
entitled (in addition to any other remedy that may be available to it whether in
law or equity, including monetary damages) to (a) an Order of specific
performance to enforce the observance and performance of such covenant or
obligation, and (b) an injunction restraining such breach or threatened breach.
Each party further agrees that neither the other party nor any other Person
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 9.10, and each party irrevocably waives any right it may have to require
the obtaining, furnishing or posting of any such bond or similar instrument.

 

[Signature Page Follows]

 

 

 34

 





 

IN WITNESS WHEREOF, Investor and the Company have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

  ONCOBIOLOGICS, INC.           By: /s/ Lawrence A. Kenyon     Name:   Lawrence
A. Kenyon     Title:   Chief Financial Officer and Interim Chief Executive
Officer

 

  GMS TENSHI HOLDINGS PTE. LIMITED           By: /s/ Faisal G. Sukhtian    
Name:   Faisal G. Sukhtian     Title:   Director

 

[Signature Page to Exchange Agreement]

 

 

 





 

Exhibit A

 

See attached.

 

 

 